                             1   JEFF SILVESTRI
                                 Nevada Bar No. 5779
                             2   McDONALD CARANO WILSON LLP
                                 2300 W. Sahara Avenue, Suite 1200
                             3   Las Vegas, NV 89102
                                 Telephone:   (702) 873-4100
                             4   Fax:         (702) 873-9966
                                 E-mail:       jsilvestri@mcdonaldcarano.com
                             5

                             6   KENNETH E. PAYSON (admitted pro hac vice)
                                 Washington Bar No. 26369
                             7   JAMES HARLAN CORNING (admitted pro hac vice)
                                 Washington Bar No. 45177
                             8   DAVIS WRIGHT TREMAINE LLP
                                 920 Fifth Avenue, Suite 3300
                             9   Seattle, Washington 98104-1610
                                 Telephone:    (206) 622-3150
                            10   Facsimile:    (206) 757-7700
                                 Email:        kennethpayson@dwt.com
DAVIS WRIGHT TREMAINE LLP




                            11                 jamescorning@dwt.com

                            12   Attorneys for the Saxe Defendants

                            13
                                                                    UNITED STATES DISTRICT COURT
                            14
                                                                        DISTRICT OF NEVADA
                            15

                            16   JEREMY BAUMAN, et al.,
                                                                                      Case No. 2:14-cv-01125-RFB-BNW
                            17                      Plaintiffs,
                                                                                      UNOPPOSED MOTION TO CONTINUE
                            18            vs.                                         STAY

                            19   DAVID SAXE; et al.,

                            20                      Defendants.

                            21                                                        In consolidation with
                                 BIJAN RAZILOU, et al.,                               Case No.: 2:14-cv-01160-RFB-BNW
                            22
                                                    Plaintiffs,
                            23
                                          vs.
                            24
                                 DAVID SAXE; et al.,
                            25
                                                    Defendants.
                            26

                            27

                            28


                                                                              Page 1 of 6
                                 4845-6948-5981v.1 0104433-000001
                                                                  1                                           UNOPPOSED MOTION
                                                                  2            The Saxe Defendants1 and Plaintiffs Jeremy Bauman and Bijan Razilou jointly move the
                                                                  3   Court to enter the following Order (i) continuing the staying this case for a period of (30) days
                                                                  4   while they finalize a written settlement agreement memorializing the settlement reached at the
                                                                  5   mediation on May 15, 2019, and (ii) vacating the briefing schedule on the Saxe Defendants’
                                                                  6   Renewed Motion for Reconsideration [Dkt. 209; corrected image at Dkt. 212] while they finalize
                                                                  7   their settlement and prepare to present it to the Court for approval. The Saxe Defendants and
                                                                  8   Plaintiffs are informed and understand that Twilio does not oppose this motion. In support of their
                                                                  9   request, the Saxe Defendants and Plaintiffs represent the following:
                                                                 10            1.        On May 15, 2019, the Saxe Defendants and Plaintiffs participated in a mediation on
DAVIS WRIGHT TREMAINE LLP




                                                                 11   May 15, 2019, and reached an agreement in principle to resolve this case on a class-wide basis.
                                                                 12            2.        The parties are finalizing a written settlement agreement, pursuant to which
                            (206) 622-3150 FAX: (206) 757-7700
                              Seattle, Washington 98104-1610




                                                                 13   Plaintiffs intend to present the Court with a motion for preliminary approval of a class-wide
                                920 Fifth Avenue, Suite 3300




                                                                 14   settlement. The parties anticipate the settlement agreement will be finalized and signed within two
                                                                 15   weeks. Plaintiffs further anticipate they will be in a position to file a motion for preliminary
                                                                 16   approval of the settlement within two weeks following the execution of the settlement agreement.
                                                                 17            3.        In the Court’s July 8, 2019 Minute Order [Dkt. 207], the Court denied without
                                                                 18   prejudice the Saxe Defendants’ Motion for Reconsideration [Dkt. 196] in light of the parties’
                                                                 19   representations concerning the negotiation of a formal settlement agreement. As the Court is
                                                                 20   aware, on January 10, 2019, it entered an Opinion and Order [Dkt. 193], granting in part and
                                                                 21   denying in part Plaintiffs’ Motion to Certify Class. Ordinarily, any petition to the Ninth Circuit
                                                                 22   Court of Appeals seeking interlocutory review of that order must be filed within fourteen (14)
                                                                 23   days after the order is entered, see Fed. R. Civ. P. 23(f); however, that deadline resets upon the
                                                                 24   filing and resolution of a motion for reconsideration. See, e.g., Lambert v. Nutraceutical Corp.,
                                                                 25   870 F.3d 1170, 1178, 98 Fed. R. Serv. 3d 981 (9th Cir. 2017) (“[A]s a baseline matter … a motion
                                                                 26

                                                                 27
                                                                      1
                                                                        The Saxe Defendants are V Theater Group, LLC; Saxe Theater, LLC; David Saxe Productions,
                                                                 28
                                                                      Inc.; David Saxe Productions, LLC; Saxe Management, LLC, and David Saxe.

                                                                                                                     Page 2 of 6
                                                                      4845-6948-5981v.1 0104433-000001
                                                                  1   for reconsideration filed within fourteen days of a certification decision tolls the Rule
                                                                  2   23(f) deadline.”).
                                                                  3            4.        Because the parties’ negotiated resolution of this case is contingent on the Court’s
                                                                  4   preliminary and final approval of the proposed class-wide settlement—approval which the Court
                                                                  5   could ultimately grant or deny—the Saxe Defendants wish to avoid prejudicing their option to
                                                                  6   seek interlocutory review of the class-certification order under Rule 23(f) should the Court deny
                                                                  7   approval of the settlement. To that end, the Saxe Defendants have submitted a Renewed Motion
                                                                  8   for Reconsideration of the Court’s class certification order [Dkt. 209; corrected image at Dkt.
                                                                  9   212].
                                                                 10            5.        In the interest of avoiding expense to the parties and conserving the Court’s
DAVIS WRIGHT TREMAINE LLP




                                                                 11   resources, the Saxe Defendants and Plaintiffs agree (subject to Court approval) to continue the
                                                                 12   stay in this matter for thirty days, to vacate the briefing schedule on the Saxe Defendants’ Motion
                            (206) 622-3150 FAX: (206) 757-7700
                              Seattle, Washington 98104-1610




                                                                 13   for Reconsideration, and to defer the Court’s consideration of that Motion until after the Court
                                920 Fifth Avenue, Suite 3300




                                                                 14   rules on Plaintiffs’ to-be-filed motion for preliminary (and, if granted, final) approval of the class-
                                                                 15   wide settlement. Doing so will afford Plaintiffs and the Saxe Defendants the opportunity to
                                                                 16   finalize their settlement and prepare to present it to the Court for approval.
                                                                 17            6.        Based on the foregoing, the Saxe Defendants and Plaintiffs request that the Court
                                                                 18   enter the accompanying Order.
                                                                 19   ///
                                                                 20
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                      Page 3 of 6
                                                                      4845-6948-5981v.1 0104433-000001
                                                                  1            Stipulated to and respectfully submitted this 24th day of July 2019, by:
                                                                  2
                                                                       /s/ Albert H. Kirby                              /s/ Kenneth E. Payson
                                                                  3    Albert H. Kirby                                  Kenneth E. Payson
                                                                       Washington Bar No. 40187                         Washington Bar No. 26369
                                                                  4
                                                                       Admitted Pro Hac Vice                            Admitted Pro Hac Vice
                                                                  5    SOUND JUSTICE LAW GROUP, PLLC                    James Harlan Corning
                                                                       936 North 34th Street, Suite 300                 Washington Bar No. 45177
                                                                  6    Seattle, Washington 98103                        Admitted Pro Hac Vice
                                                                                                                        DAVIS WRIGHT TREMAINE LLP
                                                                  7    Philip S. Aurbach                                920 Fifth Avenue, Suite 3300
                                                                       Nevada Bar No. 1501                              Seattle, WA 98104-1610
                                                                  8    Michael David Maupin
                                                                       Nevada Bar No. 13721                             Jeff Silvestri
                                                                  9    MARQUIS AURBACH COFFING                          Nevada Bar No. 5779
                                                                 10    10001 Park Run Drive                             McDONALD CARANO
                                                                       Las Vegas, Nevada 89145                          2300 W. Sahara Avenue, Suite 1200
DAVIS WRIGHT TREMAINE LLP




                                                                 11                                                     Las Vegas, NV 89102

                                                                 12    Attorneys for Plaintiff Jeremy Bauman            Attorneys for the Saxe Defendants
                            (206) 622-3150 FAX: (206) 757-7700
                              Seattle, Washington 98104-1610




                                                                 13
                                920 Fifth Avenue, Suite 3300




                                                                        /s/ Matthew R. Mendelsohn
                                                                 14     Matthew R. Mendelsohn
                                                                 15     New Jersey Bar No. 015582005
                                                                        Admitted Pro Hac Vice
                                                                 16     MAZIE SLATER KATZ & FREEMAN,
                                                                        LLC
                                                                 17     103 Eisenhower Parkway
                                                                        Roseland, New Jersey 07068
                                                                 18
                                                                        Payam Shahian
                                                                 19     California Bar No. 228406
                                                                        Admitted Pro Hac Vice
                                                                 20
                                                                        STRATEGIC LEGAL PRACTICES, APC
                                                                 21     1875 Century Park East, Suite 700
                                                                        Los Angeles, California 90067
                                                                 22
                                                                        Dennis L. Kennedy
                                                                 23     Nevada Bar No. 14625
                                                                        Paul C. Williams
                                                                 24     Nevada Bar No. 12524
                                                                        BAILEY KENNEDY
                                                                 25     8984 Spanish Ridge Avenue
                                                                 26     Las Vegas, Nevada 89148

                                                                 27     Attorneys for Plaintiff Bijan Razilou

                                                                 28


                                                                                                                   Page 4 of 6
                                                                      4845-6948-5981v.1 0104433-000001
                                                                  1                                                 ORDER
                                                                  2            Having considered the Saxe Defendants’ and Plaintiffs’ Unopposed Motion to Continue
                                                                  3   Stay, and good cause appearing therefore, the Court hereby GRANTS the Unopposed Motion.
                                                                  4   This case shall remain STAYED until August 23, 2019, and the Court suspends all case-related
                                                                  5   deadlines and activities. The briefing schedule for the Saxe Defendants’ [208] Renewed Motion
                                                                  6   for Reconsideration is suspended pending further order of the Court.
                                                                  7            By no later than August 23, 2019, either a motion for preliminary approval of settlement
                                                                  8   shall be filed or a Joint Status Report shall be submitted to the Court proposing how this matter
                                                                  9   will proceed.
                                                                 10            IT IS SO ORDERED.
DAVIS WRIGHT TREMAINE LLP




                                                                 11
                                                                                        August 8
                                                                               DATED: _____________________, 2019
                                                                 12
                            (206) 622-3150 FAX: (206) 757-7700
                              Seattle, Washington 98104-1610




                                                                 13
                                920 Fifth Avenue, Suite 3300




                                                                                                                  _______________________________
                                                                 14
                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                   Page 5 of 6
                                                                      4845-6948-5981v.1 0104433-000001
                                                                  1                                      CERTIFICATE OF SERVICE
                                                                  2            I hereby certify that on July 24, 2019, I caused the foregoing to be electronically filed with
                                                                  3   the Clerk of the Court using the CM/ECF system which will send notifications of such filing to all
                                                                  4   counsel of record as of the time of the filing.
                                                                  5                                                     /s/ James Harlan Corning
                                                                                                                        James Harlan Corning
                                                                  6

                                                                  7

                                                                  8

                                                                  9
                                                                 10
DAVIS WRIGHT TREMAINE LLP




                                                                 11

                                                                 12
                            (206) 622-3150 FAX: (206) 757-7700
                              Seattle, Washington 98104-1610




                                                                 13
                                920 Fifth Avenue, Suite 3300




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28


                                                                                                                    Page 6 of 6
                                                                      4845-6948-5981v.1 0104433-000001
